           Case 1:08-cv-01034-AT Document 788 Filed 07/02/20 Page 1 of 8


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
                                                                      08 CV 1034 (AT)
DAVID FLOYD, et. al.,
                                                                      STIPULATION OF
                                                     Plaintiffs,      SETTLEMENT AND ORDER
                                                                      FOR COUNSEL FEES, COSTS,
                           -against-                                  AND EXPENSES TO CLASS
                                                                      COUNSEL FOR TIME AND
THE CITY OF NEW YORK, et. al.,
                                                                      EXPENSES INCURRED IN THIS
                                                                      MATTER FROM JUNE 1, 2018
                                                  Defendants.         THROUGH MAY 31, 2019

------------------------------------------------------------------X

        WHEREAS, on January 31, 2008, Plaintiffs in the above-captioned action filed a

Complaint pursuant to 42 U.S.C. § 1983; the Fourth and Fourteenth Amendments to the United

States Constitution; the Constitution and laws of the State of New York; and

        WHEREAS, on August 12, 2013 the Court imposed a final order of permanent

injunction and ordered several forms of permanent relief; and

        WHEREAS, on October 31, 2014 the United States Court of Appeals for the Second

Circuit affirmed the District Court’s Opinion of July 30, 2014 denying the police unions motion

to intervene, granted the City of New York’s motion to withdraw the appeal of this matter with

prejudice, and remanded this case back to the District Court for further proceedings as may be

appropriate in the circumstances; and

        WHEREAS, the Parties sought to resolve the issue of counsel fees, costs and expenses,

without further litigation, on terms just and fair to all Parties and entered into the Stipulation of

Settlement of Counsel Fees, Costs and Expenses and Order, which was extensively and

vigorously negotiated in good faith, over a period of several months, and so ordered by the Court

on January 24, 2017 (“Main Fee Stipulation”); and

        WHEREAS, the Defendants and the Plaintiffs agree that, having obtained the above-

described relief, pursuant to Section D of the Main Fee Stipulation, Plaintiffs are entitled to an
             Case 1:08-cv-01034-AT Document 788 Filed 07/02/20 Page 2 of 8


award of reasonable attorneys’ fees, costs and expenses to Class Counsel for time and expenses

incurred in this matter, from June 1, 2018 through May 31, 2019, and

        WHEREAS, the negotiations have resulted in this fee stipulation (“Third Interim Fee

Stipulation”), which is subject to Court Approval, settles the counsel fees, costs and expenses in

this action, in the manner and upon the terms set forth below, for time and expenses incurred in

this matter, from June 1, 2018 through May 31, 2019,

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned, as follows:

                                       A. DEFINITIONS

        1.      “Main Fee Stipulation” shall mean the Stipulation of Settlement of Counsel Fees,

Costs and Expenses and Order, executed by the Parties in the above-captioned action, which was

so ordered by the Court on January 24, 2017.

        2.      “Third Interim Fee Stipulation” shall mean this Stipulation of Settlement and

Order for Counsel Fees, Costs and Expenses to Class Counsel for Time and Expenses Incurred in

This Matter from June 1, 2018 through May 31, 2019, executed by the Parties in the above-

captioned action in accordance with Section D of the Main Fee Stipulation.

        3.      “Effective Date” shall mean (30) thirty days following the “Final Approval Date”

defined below, and shall also be the date upon which this Third Interim Fee Stipulation enters

into effect.

        4.      “Final Approval Date” shall mean the date on which this Court endorses this

Third Interim Fee Stipulation and following any court proceedings and/or rulings, if applicable,

in connection with the approval of this Fee Stipulation.

        5.      “Plaintiffs” shall mean the Class Representatives and Class Members.

        6.      “Parties” shall mean Plaintiffs and Defendants.
               Case 1:08-cv-01034-AT Document 788 Filed 07/02/20 Page 3 of 8


          7.      “Class Representatives” shall mean the Named Plaintiffs in the above captioned

action.

          8.      “Settlement Class” shall mean the class of Plaintiffs agreed upon by the Parties.

          9.      “Class Members” shall mean all members of the Settlement Class.

          10.     “Class Counsel” shall mean Plaintiffs’ attorneys of record in the above-captioned

action between June 1, 2018 and May 31, 2019, including Beldock Levine & Hoffman LLP,

Center for Constitutional Rights, Covington & Burling LLP, and The Bronx Defenders.

          11.     “Defendants” shall mean the City of New York, the New York City Police

Department, and their predecessors, successors, or assignees together with past, present and

future officials, employees, representatives, and agents.

          12.     “City” shall mean the City of New York.

                                        B. INTRODUCTION

          1.      The Parties enter into this Third Interim Fee Stipulation after arm’s length good

faith negotiations for the purpose of avoiding the burdens of further litigation over the payment

of counsel fees, costs and expenses to Class Counsel for time and expenses incurred in this

action, from June 1, 2018 through May 31, 2019.

          2.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1343.

Venue is proper in the United States District Court for the Southern District of New York

pursuant to 28 U.S.C. § 1391.

                            C. COUNSEL FEES, COSTS AND EXPENSES
                            FROM JUNE 1, 2018 THROUGH MAY 31, 2019

          1.      The City agrees to pay attorneys’ fees, costs, and expenses, totaling one-million,

two-hundred dollars even ($1,200,000.00) to Class Counsel for time and expenses incurred in

this matter, from June 1, 2018 through May 31, 2019. Class Counsel represent that they are

authorized to receive payment on behalf of the Plaintiffs in full satisfaction of all claims for
            Case 1:08-cv-01034-AT Document 788 Filed 07/02/20 Page 4 of 8


attorneys’ fees, costs, and expenses in, arising from, or in connection with this action, from June

1, 2018 through May 31, 2019. Plaintiffs hereby agree that payment shall be made by check as

follows: $715,104.00 to Beldock Levine & Hoffman LLP, $178,776.00 to Jonathan C. Moore,

Esq, $289,080.00 to the Center for Constitutional Rights, and $17,040.00 to The Bronx

Defenders, and accept said payment in full satisfaction of all claims for attorneys’ fees, costs,

and expenses, in, arising from, or in connection with this action, during that time period.

       2.      Class Counsel represent that Covington & Burling LLP has not sought any

attorneys’ fees, costs or expenses in, arising from, or in connection with this action, from June 1,

2018 through May 31, 2019.

       3.      These four (4) payments shall be made within (60) sixty days from the Effective

Date of this Stipulation and Order. No interest shall accrue if payment is issued within 60 days

from the Effective Date of this Stipulation and Order. Any payment received beyond the 60 day

period shall accrue interest as provided by the Federal Rules of Civil Procedure.

       4.      This Third Interim Fee Stipulation may be executed in one or more counterparts,

each of which shall be deemed an original, but all of which together shall constitute one and the

same instrument.

                                          D. RELEASE

       1.      This Third Interim Fee Stipulation resolves all claims for attorneys’ fees, costs,

and expenses to Class Counsel incurred for time and expenses in this matter from June 1, 2018

through May 31, 2019, in accordance with the provisions of the Main Fee Stipulation, as set

forth in Section D therein.

       2.      Class Counsel, having been assigned the rights to attorneys’ fees, costs, and

expenses by Plaintiffs, hereby agree and represent that no other claims for attorneys’ fees,

expenses, or costs arising out of this action, for time and expenses incurred by Class Counsel in
            Case 1:08-cv-01034-AT Document 788 Filed 07/02/20 Page 5 of 8


this matter, from June 1, 2018 through May 31, 2019, shall be made by or on behalf of Class

Counsel or Plaintiffs in any application for attorneys’ fees, expenses, or costs at any time.

       3.      This Third Interim Fee Stipulation shall not be admissible in, nor is it related to,

any other litigation or settlement negotiations outside of the above-captioned action, except to

enforce the terms of this agreement.

       4.      This Third Interim Fee Stipulation contains all the terms and conditions agreed

upon by counsel for the Defendants and the Plaintiffs hereto, and no oral agreement entered into

at any time nor any written agreement entered into prior to the execution of this Third Interim

Fee Stipulation regarding the subject matter of attorneys’ fees, expenses, or costs to Class

Counsel for time and expenses incurred in this matter, from June 1, 2018 through May 31, 2019,

shall be deemed to exist, or to bind the Parties hereto, or to vary the terms and conditions

contained herein, except that this Third Interim Fee Stipulation shall be interpreted in a manner

consistent with the previously-executed Main Fee Stipulation.

    [THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
Case 1:08-cv-01034-AT Document 788 Filed 07/02/20 Page 6 of 8
Case 1:08-cv-01034-AT Document 788 Filed 07/02/20 Page 7 of 8
Case 1:08-cv-01034-AT Document 788 Filed 07/02/20 Page 8 of 8
